Case 2:85-cv-04544-DMG-AGR Document 811 Filed 06/08/20 Page 1 of 2 Page ID #:37799



 1
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11
     JENNY LISETTE FLORES; et al.,           Case No.: CV 85-4544-DMG (AGRx)
12
13           Plaintiffs,
14
                                             ORDER EXTENDING FILING
                  v.                         DEADLINE FOR ICE JUVENILE
15                                           COORDINATOR REPORT [807]
16   WILLIAM P. BARR, Attorney
     General of the United States; et al.,
17
18           Defendants.
19
20
21
22
23
24
25
26
27
28
Case 2:85-cv-04544-DMG-AGR Document 811 Filed 06/08/20 Page 2 of 2 Page ID #:37800



 1         THIS CAUSE comes before the Court upon the Parties’ Stipulation for
 2   Extension of Filing Deadline for ICE Juvenile Coordinator Report.
 3         UPON CONSIDERATION of the Stipulation, and for the reasons set forth
 4   therein, the extension of time is GRANTED and the next ICE Juvenile Coordinator
 5
     Report shall be filed on or before June 10, 2020.
 6
     IT IS SO ORDERED.
 7
 8   DATED: June 8, 2020
                                            DOLLY M. GEE
 9                                          UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          -1-
